NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    BRIAN ODELL HOPSON, Petitioner.

                         No. 1 CA-CR 13-0369 PRPC



    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-120677-001
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Petitioner

Brian Odell Hopson, Tucson
Petitioner


                       MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Donn Kessler and Judge Kent E.
Cattani delivered the decision of the Court.
                            STATE v. HOPSON
                            Decision of the Court

PER CURIAM:

¶1           Petitioner Brian Odell Hopson petitions this court for review
of the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2             A jury convicted Hopson of four counts of aggravated assault
and the trial court sentenced him to four concurrent terms of twenty years’
imprisonment. Hopson voluntarily dismissed his direct appeal and now
seeks review of the summary dismissal of his second petition for post-
conviction relief. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c).

¶3           Hopson’s petition for post-conviction relief asserted that the
Arizona Department of Corrections interfered with his efforts to file a post-
trial motion pursuant to Arizona Rule of Criminal Procedure 24. The
superior court properly denied relief because this is not a cognizable claim
under Rule 32.1.

¶4             While Hopson’s petition for review arguably presents
additional issues, Hopson did not raise those issues in his petition for post-
conviction relief. A petition for review may not present issues that were
not first presented to the trial court. State v. Ramirez, 126 Ariz. 464, 467, 616
P.2d 924, 927 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130,
1135 (App. 1988); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App.
1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶5            We grant review and deny relief.




                                       2